

Exhibit 10.47
Assignment and Assumption Agreement
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between FIFTH
THIRD BANK, an Ohio banking corporation (the "Assignor") and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the "Assignee"). Capitalized terms
used but not defined herein will have the meanings given to them in the Loan
Agreement identified below (as amended, the "Loan Agreement"), receipt of a copy
of which is hereby acknowledged by the Assignee. The Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Loan Agreement, as of the Effective Date inserted by Administrative Agent as
contemplated below, the interest in and to all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including without limitation, to the extent permitted to be assigned under
applicable Law, all claims (including without limitation contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity), suits, causes of action and any other right of the Assignor against any
Person whether known or unknown arising under or in connection with the Loan
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.Assignor:Fifth Third Bank2.Assignee:U.S. Bank National Association3.Borrower
(s):KBSIII DOMAIN GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155
NORTH 400 WEST, LLC, and KBSIII 515 CONGRESS, LLC, each a Delaware limited
liability company4.Administrative Agent:U.S. Bank National Association, as the
agent under the Loan Agreement.5.Loan Agreement:The Term Loan Agreement dated as
of October 17, 2018 among Borrowers, the Lenders party thereto, and U.S. Bank
National Association, as Administrative Agent.




--------------------------------------------------------------------------------




6.Assigned Interest:Aggregate Amount of Commitment/Advances for all Lenders
(prior to the modification and increase occurring immediately following this
Assignment and Assumption)Amount of Commitment/Advances AssignedPercentage
Assigned of Commitment/Advances$215,000,000.00$45,000,000.0020.93023256%



Effective Date: January 23, 2020
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
FIFTH THIRD BANK
By: /s/ Authorized Signatory
Title: Officer
ASSIGNEE
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Christopher C. Coburn
Christopher C. Coburn
Vice President


Consented to and Accepted:
U.S. BANK NATIONAL
ASSOCIATION, as
Administrative Agent
By: /s/ Christopher C. Coburn
Name: Christopher C. Coburn
Title: Vice President

